DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Objections
Claims 1-12 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "such devices" in line 4.  Examiner suggests changing the recitation to “the receiver devices”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 1 is objected to because of the informality in the recitation "the a system" in lines 5-6.  Examiner suggests changing the recitation to “the movement system”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claims 2-12, respectively, are objected to because of the informality in the recitation "Plant according to" in line 1.  Examiner suggests changing the recitation to “The plant according to”.  Appropriate correction is required.
	Claim 7 is objected to because of the informality in the recitation "two adjacent tubes" in line 2.  Examiner suggests changing the recitation to “two adjacent primary tubes”.  Appropriate correction is required.
	Claim 10 is objected to because of the informality in the recitation "two adjacent tubes" in line 2.  Examiner suggests changing the recitation to “two adjacent primary tubes”.  Appropriate correction is required.
	Claim 12 is objected to because of the informality in the recitation "the structure" in line 1.  Examiner suggests changing the recitation to “the support structure”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “poles” in line 3.  It is unclear whether the claimed “poles” is identical to or a different feature from the claimed “support poles” in line 2.  For the purpose of office action, the recitation will be treated as if it recites “the support poles”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the movement” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a movement”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “them” in line 9.  It is unclear as to what Applicant intends the claimed “them” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “the secondary tubes”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the primary tubes” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “primary tubes”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the rotation” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “rotation”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “thereof” in line 13.  It is unclear as to what Applicant intends the claimed “them” to further limit.  For the purpose of office action, the recitation will be treated as if it recites “of the main tube”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the axis” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first axis”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 4 recites “the pole” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a pole”.  Appropriate correction is required.		
	Claim 5 recites “the saddles” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “saddles”.  Appropriate correction is required.
	Claim 5 recites “the union” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “an union”.  Appropriate correction is required.
	Claim 6 recites “the primary tube” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a primary tube”.  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 6 recites “the support pole” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a support pole”.  All claims which depend on clam 6 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 7 recites “the two joining flanges” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “two joining flanges”.  Appropriate correction is required.
	Claim 8 recites “a second axis” in line 2.  It is unclear whether the claimed “a second axis” is identical to or a different feature from the claimed “a second axis” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the second axis”.  All claims which depend on clam 8 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the flange” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a flange”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the two flanges” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “two flanges”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “it” in line 4.  It is unclear as to what Applicant intends the claimed “it” to further limit.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the mobile plate” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a mobile plate”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “it” in line 7.  It is unclear as to what Applicant intends the claimed “it” to further limit.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “its” in line 8.  It is unclear as to what Applicant intends the claimed “its” to further limit.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the position” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a position”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 10 recites “the racks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “racks”.  Appropriate correction is required.
	Claim 10 recites “it” in line 2.  It is unclear as to what Applicant intends the claimed “it” to further limit.  Appropriate correction is required.
	Claim 10 recites “the rotation motion” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “rotation motion”.  Appropriate correction is required.
	Claim 10 recites “one same pole” in line 4.  It is unclear as to what Applicant intends the claimed “one same pole” to further limit; One same pole with what?  Appropriate correction is required.
	Claim 11 recites “the motors” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “motors”.  Appropriate correction is required.
	Claim 11 recites “the reduction mechanisms” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “reduction mechanisms”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KATS (US 20120160991 A1) in view of CORIO (US 20080308091 A1).
	Regarding claim 1, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.
	However, KATS teaches plant for producing solar energy (see the terrestrial solar tracking photovoltaic array 300, see Figs.1-2) comprising:
a support structure formed from support poles (see the spaced-apart vertical supports 130 formed from the support poles) aligned fixed to the ground (see Fig. 2), 
a movement system (see the movement system including the drive 170 & drive linkage 144) for receiver devices of solar energy (see the solar cell modules 200) positioned on poles (see the poles of the spaced-apart vertical supports 130) arranged in a row (see Fig. 2), adapted for allowing the movement of such devices about a first axis (see the axis for the rotation of the longitudinal support 120) and a second axis (see the axis for the pivoting of the pivot member 165) substantially perpendicular to one another (see Fig. 2), such the system comprising: 
a rotating main tube (see the longitudinal support 120; [0059] the longitudinal support 120 is a pipe) about the first axis (see the axis for the rotation of the longitudinal support 120), to which a plurality of secondary tubes (Regarding the claimed “a plurality of secondary tubes”, KATS discloses the pivot members 165 for fixing the solar cell modules 200, but does not explicitly disclose the claimed “tubes”.  However, CORIO discloses a solar tracking system with a torque tube supporting solar panels.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the torque tubes for the pivot members in the device of KATS as taught by CORIO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) is connected, associated with said main tube, such the secondary tubes having the receiver devices (see the solar cell modules 200) fixed to them (see Fig. 2),
a movement mechanism (see the movement mechanism including the drive 170) for the primary tubes (see the pipes of the longitudinal support 120) (see the discussion above and Fig. 2), 
the plant further comprising a sustaining and movement support (see the sustaining and movement support in Fig. 2 attached below) arranged on each pole of said row (see Fig. 1 attached below), which has a housing (The sustaining and movement support in Fig. 2 attached below has a housing) that receives the main tube of the movement system and that allows the rotation thereof about the axis (The sustaining and movement support in Fig. 2 attached below has a capability of this function; see the discussion above and Fig. 2 attached below).

    PNG
    media_image1.png
    510
    876
    media_image1.png
    Greyscale

	
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	KATS teaches the secondary tubes rotate about a second axis substantially perpendicular to the main tube through a movement mechanism (The pivot member 165 rotate about the axis for the pivoting of the pivot member 165 substantially perpendicular to the longitudinal support 120 through the movement mechanism with the drive linkage 144).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	KATS teaches the structure is of the two-dimensional "checkerboard" type (see Figs. 1, 2) and is installed on farmland (Since the terrestrial solar tracking photovoltaic array 300 is mounted on the ground, which is considered as “solar farm”, the ground is considered to correspond to the claimed “farmland”).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KATS (US 20120160991 A1) in view of CORIO (US 20080308091 A1) as applied to claim 1 above, further in view of MILLER (US 20120152308 A1).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the housing is made on the upper portion of the support and comprises at least one saddle, arranged on a horizontal plate of the support, which a substantially circular inner profile adapted for housing the primary tubes and for allowing the rotation thereof in the saddle about the longitudinal axis of the tube”, KATS does not explicitly disclose the claimed feature.  However, MILLER discloses the two axis tracking mechanism for a concentrated photovoltaic system and teaches the housing (see the roll bearing assembly 316 in Fig. 3) is made on the upper portion of the support (see Fig. 1) and comprises at least one saddle (see the bottom piece of the roll bearing assembly 316 in Fig. 3), arranged on a horizontal plate of the support (see Fig. 1, 3), which a substantially circular inner profile adapted for housing the primary tubes and for allowing the rotation thereof in the saddle about the longitudinal axis of the tube (see Fig. 1, 3).  Additionally, MILLER discloses the roll bearing assembly maintains the roll axis alignment of the solar tracking mechanism between neighboring independently moveable CPV paddle pairs [0028].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sustaining and movement support in the device of KATS with the roll bearing assembly as taught by MILLER, because the roll bearing assembly maintains the roll axis alignment of the solar tracking mechanism between neighboring independently moveable CPV paddle pairs, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified KATS teaches along the profile there is a plurality of bearings that allow the rotation of the tube (see the ultra high molecular weight plastic bearings 318 in Fig. 3 of MILLER, which allow the rotation of the tube) (see Fig. 3 of MILLER).
  
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the saddles are a pair both positioned on a support and the union between two adjacent tubes takes place between them by joining flanges arranged at the end of the tubes themselves”, KATS does not explicitly disclose the claimed feature.  However, MILLER discloses the two axis tracking mechanism for a concentrated photovoltaic system and teaches the saddles (see the upper piece and the bottom piece of the roll bearing assembly 316 in Fig. 3) are a pair both positioned on a support (see Figs. 1, 3) and the union between two adjacent tubes takes place between them by joining flanges arranged at the end of the tubes themselves (see Figs. 1, 3).  Additionally, MILLER discloses the roll bearing assembly maintains the roll axis alignment of the solar tracking mechanism between neighboring independently moveable CPV paddle pairs [0028].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sustaining and movement support in the device of KATS with the roll bearing assembly as taught by MILLER, because the roll bearing assembly maintains the roll axis alignment of the solar tracking mechanism between neighboring independently moveable CPV paddle pairs, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KATS (US 20120160991 A1) in view of CORIO (US 20080308091 A1) as applied to claim 1 above, further in view of LIAO (US 20110041834 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the movement mechanism for the primary tubes comprises a bracket, crimped on the primary tube and fixedly connected with it, to which a linear actuator is constrained, arranged between the mentioned bracket and the support pole”, KATS teaches the movement mechanism for the primary tubes (see the rejection of claim 1), but does not explicitly disclose the claimed feature.  However, LIAO discloses the two-axes solar tracker system, and teaches the movement mechanism (see the movement mechanism for the rotation of the solar panel in elevation direction in Fig. 4) for the primary tubes (see the horizontal beam 50) comprises a bracket (see the V-shaped bar 51), crimped on the primary tube and fixedly connected with it (see Fig. 4), to which a linear actuator (the linear actuator 58) is constrained, arranged between the mentioned bracket and the support pole (ground post 20 &rotating head 30) (see Fig. 4).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the movement mechanism including the drive 170 in the device of KATS with the movement mechanism for the rotation of the solar panel in elevation direction in Fig. 4 as taught by LIAO, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726